Case 8:13-cv-01962-CEH-AEP Document 397 Filed 07/09/21 Page 1 of 1 PageID 23821




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 DENISE OCASIO and CARMELO
 OCASIO,

       Plaintiffs,
 v.                                                 Case No: 8:13-cv-1962-CEH-AEP

 C.R. BARD, INC. and BARD
 PERIPHERAL VASCULAR, INC.,

       Defendants.


                                       ORDER

       This matter comes before the Court on the Defendants’ oral motion for their

 client representatives, Christa Haskins and Jim Moore, to bring cellular telephones

 and laptops into the Courthouse during the trial of the above captioned cause. Upon

 consideration, it is hereby

       ORDERED

       Defendants’ oral motion is GRANTED. Christa Haskins and Jim Moore have

 permission to each bring a cellular telephone and a laptop into the Sam M. Gibbons

 Federal Courthouse beginning July 12, 2021, through the duration of the trial.

 DONE and ORDERED in Tampa, Florida on July 9, 2021.




 Copies furnished to:
 Counsel of Record
 Court Security, Main Entrance
